BOYER, Acting Chief Judge,
concurring specially.
I concur in affirming the award of rehabilitative (as distinguished from permanent) alimony, the trial court having reserved jurisdiction to review the need for an extension of the rehabilitative period. However, I again express the view that there is no more important position or job in our society than that of being a parent. Therefore, inasmuch as appellant has been awarded the custody of the children of the parties and has announced a desire to devote her efforts to mothering rather than entering *1144the job market, if at the expiration of the period for which rehabilitative alimony has been awarded the evidence should reveal that appellant is in fact fulfilling her role of being a mother and furnishing guidance to the children the rehabilitative alimony should be continued until such time as the children have attained adulthood or ceased the need for parental guidance (whichever event should occur first) even though the evidence should also reveal that appellant has in the meantime become a viable candidate for the job market and self-support.